Name: 82/6/EEC: Commission Decision of 8 December 1981 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Title II of Council Directive 75/268/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  agricultural policy;  economic policy;  Europe
 Date Published: 1982-01-09

 Avis juridique important|31982D000682/6/EEC: Commission Decision of 8 December 1981 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Title II of Council Directive 75/268/EEC (Only the English text is authentic) Official Journal L 005 , 09/01/1982 P. 0017 - 0017*****COMMISSION DECISION of 8 December 1981 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Title II of Council Directive 75/268/EEC (Only the English text is authentic) (82/6/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 81/528/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (3), as last amended by Directive 80/666/EEC (4), and in particular Article 13 thereof, Whereas, on 9 July 1981, the Government of the United Kingdom notified, pursuant to Article 17 (4) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC, the regulation concerning the Scottish Islands special grant 1981; Whereas under Article 18 (3) of Directive 72/159/EEC the Commission has to decide whether, having regard to the regulation notified, the existing provisions in the United Kingdom for the implementation of Directive 75/268/EEC continue to satisfy the conditions for financial contribution by the Community to common measure within the meaning of Article 13 of Directive 75/268/EEC; Whereas the abovementioned provisions satisfy the conditions and objectives of Directive 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions existing in the United Kingdom for the implementation of the reform of agricultural structures pursuant to Directive 75/268/EEC continue, having regard to the regulation concerning the Scottish Islands special grant 1981, notified on 9 July 1981, to satisfy the conditions for financial contribution by the Community to common measure within the meaning of Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 8 December 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 197, 20. 7. 1981, p. 41. (3) OJ No L 128, 19. 5. 1975, p. 1. (4) OJ No L 180, 17. 7. 1980, p. 34.